DETAILED ACTION
Final Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-20 are pending.
Claims 1-20 are rejected below.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 10 is objected to because of the following informalities:  There is a comma after the number 10 rather than a period.  Appropriate correction is required.
Claims 7 and 17 should spell out ECM at least once.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “away” and ”low” in claims 1 and 10 are relative terms which renders the claim indefinite. The term “away” and “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4,  9-14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boody (U.S. PG Pub. 2021/0033301) in view of Parker (U.S. PG Pub. 2020/0088429).

As to claim 1, Boody teaches an HVAC system for a defined living space which generates the requisite air changes and temperature and humidity control for a volume of living space to be heated and cooled comprising: a wall-mounted temperature and humidity level air treatment (THLA) apparatus [0022 A wall mounted heating and cooling unit is installed on a wall inside the mechanical closet or on a wall proximal to the mechanical closet.] adapted to receive return and/or unconditioned air and adapted to transmit conditioned or supply air and further adapted to move air in the living space [ 0023 in conjunction with the outdoor inverter technology heat pump, into the interior space of the mechanical closet. The air handler transfers the BTUH output from the interior space of the mechanical closet, thereby creating a temperature mixing chamber (i.e. return air plenum) within the interior space of the mechanical closet]; an air handling unit (AHU) (element 106) comprising a blower and having an inlet for receiving return and/or unconditioned air and having an outlet for transmitting conditioned air[0023], the AHU unit adapted to move air in the defined living space at a defined air flow rate that is above an air flow rate of the THLA apparatus[0025], wherein the AHU unit does not provide air flow over a cooled or heated coil housed within the AHU unit and wherein the defined air flow rate is calculated as a function of the volume of the living space[0025 air is coming from the mixture of the air]; and a mechanical room (element 1040 configured to provide an air mixing space for filtered return and/or unconditioned air and configured to provide an area for housing the AHU [0025  Air handling unit 106 may be housed in an interior portion of return air plenum closet 104.] and housing least a portion of the wall mounted THLA treatment apparatus[0025 element 114 fig. 1], wherein the mechanical room is dimensioned to provide the air mixing space as a function of the defined or calculated air flow rate requirement in cubic feet per minute of the volume of the living space[0022, 0026] the defined air flow rate being generated from variables that include a maximum heating load in BTU/hour, a maximum cooling load in BTU/hour and a calculated volume of the living32Provisional Patent Application Attorney Docket No.: EFEOOOUSspace[0026].  

The new limitations seem to the intended outcome/use of the system rather than specific elements of the system.  Specifically, the limitations state the THLA and the AHU are rated.  It is not explained how they are rated or what they are rated just that it is done to stop short cycling.  Boody does not have short cycling occurring so one of ordinary skill in the art would believe that Boody’s units are also rated so that this outcome occurs.  The claim also states that AHU is located away from an inlet or head of THLA.  Since away is relative it’s difficult to know the metes ans bounds of the claim.  Paragraphs 0022 and 0024 discuss possible locations of the THLA and the AHU including one inside a closet and one outside a closet which can be considered away. Or in the same closet with different BTU transfers as shown in claim 1. The intended outcome seems to be the increase of dwell time that produces (again intended outcome/use) to maximize the heat and dehumidification of the unconditioned air and reducing air flow.  One of ordinary art has to assume that when a system’s elements are in that position (THLA and AHU away from each other) this will occur.    

As to claim 1, Boody teaches most of the claimed invention, including using sensible heat ratio [0031] in load calculations.  Boody fails to teach that the sensible load is 75% however, this is known in the art and is taught by Parker.

As to claim 1, Parker teaches that it is well known for Air conditioning system to respond to sensible loads and that sensible load are kept at 75% while latent loads are kept at 25%.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Boody with Parker since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  The predictable result would be using the sensible heat ratio of Parker instead of the sensible heat ration of Boody.  One of ordinary skill in the art would expect the system to run similarly to Boody, but with the SHR at 0.75. 
 

As to claims 2 and 12, Boody teaches further comprising a controller adapted to be operatively coupled to and control the AHU unit and the wall mounted THLA treatment apparatus[0005 a primary electronic controller for coordinating the operation of one or more said components of the HVAC system via one or more secondary controllers. In various embodiments, the one or more controller comprises at least one control module, memory module, communication module, power module, and I/O module. In various embodiments, the primary controller is connected to one or more controllers of a heating and cooling unit, blower, fan, or terminal unit. In various embodiments, the one or more controllers are connected via an I/O module through standard electrical connections or via the communication module implementing at least one wireless communication method, mode, or protocol for transmission and reception of at least one analog or digital signal. In various embodiments, the primary controller is connected, via at least one said signal connection means, to one or more thermostats, optionally a smart thermostat, located within one or more conditioned space. In various embodiments, the controller is capable of transmitting or receiving one or more data input/out from a thermostat. In various embodiments, the primary controller is directly or wirelessly connected to one or more sensors, motor, actuators of one or more said heating and cooling unit, blower, air handler unit, fan, terminal unit, thermostat, heating coil, valve, damper], the controller including a temperature sensor, an input-output device, a processor and a non- transitory memory device adapted to store one or more instructions to cause the processor to perform one or more actions[0005].

As to claims 2 and 12, Boody calculation, for instance from the flow chart 6 would be updated with Parker SHR to teaches including operating the THLA apparatus and the AHU unit to maintain the 25% latent load capacity and the defined air flow for the volume of the living space[0011].  

As to claims 3 and 13, Boody teaches wherein the THLA unit includes a self-contained heating and air conditioning unit (SCHAC) selected from the group consisting of a Packaged Terminal Air Conditioner (PTAC), which includes heat pump units and variants, and a Vertical Terminal Air Conditioner (VTAC), which includes heat pump units and variants [0007 Another aspect of the present disclosure is an HVAC system kit for enhanced source-to-load matching with proper Cubic Feet per Minute (CFM) airflow delivery comprising at least one mini-split inverter technology heating and cooling unit].
  
As to claim 4 and 14, Boody teaches wherein the THLA unit is a single head mini-split system [0003 The HVAC system of the present disclosure may further comprise an inverter heat pump located outside the dwelling, the heat pump being operably engaged with the heating and cooling unit via a refrigerant line; a return air plenum configured as an interior (mechanical room) closet in the dwelling].  


As to claim 10 Boody teaches a method of providing an HVAC system which generates the requisite air changes and temperature and humidity control for a defined living space, the defined living space being a volume of space to be heated and cooled, the method comprising the steps of: generating a set of load calculations for the defined living space according to a set airflow level requirements in cubic feet per minute (CFM) and BTU loss per room of the defined living space; generating a total target heating load loss in BTU/hour and a total target cooling load loss in BTU/hour for the defined living space[0031-0032].  The remaining portion of claim 10 can be seen above in claim 1.  

As to claim 10 Boody teaches wherein the THLA unit includes a minisplit system using an inverter system adapted to generate an additional about 20% of BTU/hour on demand[0022].  

Claims 5, 6, 8, 15, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boody (U.S. PG Pub. 2021/0033301) in view of Parker (U.S. PG Pub. 2020/0088429) in view of Close (U.S. PG Pub. 2018/020817).

Boody in view of Parker teaches most of the claimed invention, but fails to explicitly teach claims 5, 6, 8, 15, 16 and 18. However, these are obvious variations as taught by Close as follows:

As to claim 5 and 15, Close teaches wherein the THLA unit is selected from the group consisting of single stage heat pumps, two-stage heat pump units and hydronic heating coils[0336].  

As to claim 6 and 16, Close teaches wherein the THLA unit is selected from the group consisting of Variable Refrigerant Flow (VRF) multiple head HVAC systems; Variable Refrigerant Volume (VRV) multiple head systems; dehumidification units; and hydronic cooling coils[0229].  

As to claim 8 and 18, Close teaches comprising a hydronic heating coil located within the air handler unit wherein the hydronic heating coil is operatively coupled to a water heater unit[0336].  


It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Boody in view of Parker with Close since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  The predictable result would be the elements (heating and dehumidification units)  of Close include in the system and methods of Boody modified by Parker.


Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boody (U.S. PG Pub. 2021/0033301) in view of Parker (U.S. PG Pub. 2020/0088429) in view of Shahi (U.S. PG Pub. 2010/0070205).

Boody in view of Parker teach most of the claimed invention, but fail to specifically teach the limitations of claim 7 and 17.  However, this is an obvious variation as taught by Shahi as follows: 


As to claim 7 and 17, Shahi teaches wherein the AHU further comprises an ECM motor with a squirrel cage and a housing adapted to be programmed for a desired specific airflow and static pressure[0013, 0002].  

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Shahi into the system and method disclosed by Boody in view of Parker.  The motivation to combine is that Shahi teaches variable speed motors are preferred over fixed speed motors because they can be programmed to provide a constant airflow over a range of system static pressures. Static pressure varies in the system due to system changes such as obstructed filters and dust build up. The variable speed motor controls may relay on an equation or a data table to control the speed or torque of the motor to provide generally constant airflow[0002].

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boody (U.S. PG Pub. 2021/0033301) in view of Parker (U.S. PG Pub. 2020/0088429) in view of Wakamoto (U.S. PG Pub. 2009/0145151).

Boody in view of Parker teaches most of the claimed invention, but fails to teach the limitations of claims 9 and 19.  However, this is an obvious variation as taught by Wakamoto as follows:

As to claim 9 and 19, Wakamoto teaches THLA unit is a multiple head minisplit system (abstract).  

It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Boody in view of Parker with Wakamoto since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  The predictable result would be the multiple heads of Wakamoto included in the system and methods of Boody modified by Parker so that the combination had multiple indoor units.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boody (U.S. PG Pub. 2021/0033301) in view of Parker (U.S. PG Pub. 2020/0088429) in view of Beaver (U.S. PG Pub. 2009/0145151).

Boody in view of Parker teaches most of the claimed invention, but fails to teach the limitations of claim 20.  However, this is an obvious variation as taught by Beaver as follows:


As to claim 20, Beaver teaches wherein the duct includes a radiation damper operatively coupled with the outlet of the AHU unit (title and [0009]).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Boody in view of Parker with Wakamoto since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  The predictable result would be the damper of Beaver included in the dampers of Boody.


Response to Arguments
Applicant's arguments filed 7-28-22 have been fully considered but they are not persuasive. The newly added limitations in claim seem to be mostly the intended use or intended outcome of the invention, rather than limiting structure of system or steps of the method they describe what would occur with the structure or steps and are not given weight (See MPEP 2013 (I)(C), 2111.04) as described above.  
Applicant’s arguments, see page 12 of the response, filed 7-28-22, with respect to the rejection(s) of claim(s) 7 (and 17) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shahi.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119